Only two points are stressed in the motion for rehearing. The first arose from an instruction regarding the confession of appellant. The confession was introduced in evidence. The warning purported to have been given by Mr. Swanger, assistant district attorney, preceded the confession, which warning was also before the jury. The court charged the jury not to consider said confession unless they believed from the evidence beyond a reasonable doubt that appellant was warned by Swanger: "first, that he did not have to make any statement at all, and second, that any statement made might be used in evidence against the defendant on a trial for any offense concerning which the statement might be made."
Appellant excepted to such instruction on the ground that it was a comment by the court upon the weight of the evidence in that the court assumed that "an offense had been committed." The warning followed the wording of the statute (Article 727, C. C. P.) and the instruction complained of followed the warning. Under the circumstances we think the charge can not be considered as any comment or assumption by the trial judge. All defensive issues were properly submitted and when regarded as a whole the instruction complained of could in no way have injured appellant. *Page 346 
The second point urged in appellant's motion is that we were in error in disposing of bill of exception number six, which complained of certain argument of the district attorney, which is set out in our original opinion. The motion for rehearing emphasizes as harmful and improper the statement of the district attorney that "Luther Swanger tells me this man [the defendant] was not mistreated in the slightest degree." A reexamination of said bill number six shows that as originally drawn and presented to the trial judge the complaint was directed only at the following language of the argument, viz.: "I would not have a statement or ask a jury to consider it if I thought he [the defendant] had been mishandled in any manner, or any third degree methods were used on him." The qualification to the bill shows that the trial judge did orally instruct the jury not to consider the language last quoted, and the only thing left in the bill was a complaint because the court did not give a written instruction to disregard the language mentioned. In qualifying the bill the trial judge set out the entire language used by the district attorney as shown in our original opinion, and advised counsel that he would only withdraw the part to which the original bill related. Appellant's counsel then reserved exception to the court's action. It is apparent that a part of the argument which the court did not withdraw was unquestionably proper, but the last exception reserved by counsel went to all of the argument which the court had not withdrawn. Under the circumstances we doubt if the bill presents error.
Appellant argues that the statement now stressed, to-wit: "Luther Swanger tells me that this man [the defendant] was not mistreated in the slightest degree," should be regarded by the court as was the argument held erroneous in Opp v. State,132 Tex. Crim. 221, 103 S.W.2d 748. We call attention that in Opp's case it was claimed that the argument violated a mandatory statute against referring to failure of the defendant to testify. Such is not the situation here. If we might assume that the language last quoted referred to some statement made out of court by the witness Swanger to the district attorney then it would still be a question as to whether under all the circumstances of the case it should be held reversible error, and we would hesitate to so hold. The record shows that the district attorney was actively engaged in the trial of the case and examined the witness Swanger. The language now stressed as particularly harmful could have referred to what the witness testified, or to some previous statement made by the witness to the district attorney. It not being made to appear that it did *Page 347 
refer to some statement made out of court we reached the conclusion expressed in our original opinion.
Appellant's motion for rehearing is overruled.